Citation Nr: 1402603	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence sufficient to reopen claims of entitlement to service connection for personality disorder, depressive disorder, polysubstance abuse, and panic disorder has been submitted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, personality disorder, depressive disorder, polysubstance abuse, and panic disorder.

3.  Entitlement to service connection for psychosis or other mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1989 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

As noted below, new and material evidence has been found sufficient to reopen a claim of entitlement to service connection for personality disorder, depressive disorder, polysubstance abuse, and panic disorder.  The Veteran also has a diagnosis of bipolar disorder.  To adequately reflect the claims, the issues have been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran had a videoconference hearing before the undersigned in March 2012.  A copy of the hearing transcript has been associated with the claims file.  The case was previously remanded by the Board in August 2012.  


FINDINGS OF FACT

1.  A February 1996 rating decision previously considered and denied service connection for a personality disorder and an acquired psychiatric disorder to include depression and polysubstance abuse. 

2.  The evidence received since the February 1996 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a personality disorder and an acquired psychiatric disorder to include depression and polysubstance abuse. 

3.  A July 2004 rating decision previously considered and denied service connection for a panic disorder. 

4.  The evidence received since the July 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a panic disorder.

5.  The Veteran has been shown to have an acquired psychiatric disorder that is etiologically related to his military service.  

6.  The issue of entitlement to service connection for a psychiatric disorder for the purpose of establishing eligibility for VA treatment pursuant to 38 U.S.C.A. § 1702 is rendered moot by reason of an equal or greater benefit having been established by reason of the award of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision, which denied service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2013). 

2.  The evidence received subsequent to the February 1996 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The July 2004 rating decision, which denied service connection for a panic disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2013). 

4.  The evidence received subsequent to the July 2004 rating decision is new and material, and the claim for service connection for a panic disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

5.  Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder was caused by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2013). 

6.  The appeal for the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for VA treatment is dismissed.  38 U.S.C.A. § 1702, 1710 (West 2002); 38 C.F.R. § 17.36 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened and granted the Veteran's claim for service connection for an acquired psychiatric disorder.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Moreover, the claim for service connection for psychosis for the purpose of establishing eligibility for VA treatment has been rendered moot, and thus, any discussion of the duty to notify and assist is unnecessary.

I.  Acquired Psychiatric Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Initially, the Board observes that the Veteran's claim for service connection for an acquired psychiatric disorder was previously considered and denied by the RO in rating decisions dated in February 1996 and July 2004.  The Veteran was notified of that decision and of his appellate rights.  He did not submit a notice of disagreement with the February 1996 decision.  He submitted a notice of disagreement with the July 2004 decision, and a statement of the case was issued; however, he did not submit a substantive appeal.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In September 2009, the Veteran essentially requested that his claim for service connection for an acquired psychiatric disorder be reopened.  However, the rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the February 1995 and July 2004 rating decisions denied the Veteran's claims for service connection for an acquired psychiatric disorder, diagnosed as personality disorder and panic disorder, respectively.  In those decisions, the RO found that the evidence failed to establish that an acquired psychiatric disorder was caused or aggravated by active service.  The evidence of record at that time included the Veteran's service treatment records, post-service VA and private psychiatric treatment records, and an October 1995 VA examination report.  

The evidence associated with the claims file subsequent to the rating decisions includes private medical records, VA medical records, a September 2010 VA examination report and addendum, statements from various private mental health professionals, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the February 1996 and July 2004 rating decisions and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for an acquired psychiatric disorder diagnosed as personality disorder and panic disorder, respectively.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that private treatment records include an April 2012 letter from the Veteran's treating psychiatrist which indicates that the Veteran's acquired psychiatric disorder was incurred during active service.  Therefore, the letter relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder. 

Initially, the Board concedes the Veteran has a current psychiatric disorder, diagnosed as bi-polar disorder, as found by the private psychiatrist in April 2012 as well as diagnosed alcohol disorder, personality disorder, depression, and panic disorder.  Although the September 2010 VA examiner opined that the Veteran's acquired psychiatric disorder was not related to his military service because his behavior in service is due to a separate diagnosable personality disorder, a private psychiatrist, in an April 2012 letter, determined that although the Veteran may have had a personality disorder while in service, he also acquired a separate diagnosable mood disorder as evidenced by his behavior at that time.  Therefore, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current acquired psychiatric disorder was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current acquired psychiatric disorder is related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is warranted, and the appeal is granted in full. 

II.  Psychosis

As service connection has been granted for an acquired psychiatric disorder in this decision, the issue of service connection for a psychosis for purposes of establishing eligibility for VA treatment is rendered moot.  He will be afforded equal or greater access to VA treatment by virtue of the grant of service connection for a psychiatric disability for compensation purposes in this decision.  See 38 U.S.C.A. § 1710; 38 C.F.R. § 17.36.  Consideration of entitlement to service connection for an active psychosis for treatment purposes only under 38 U.S.C.A. § 1702 is rendered moot as an equal or greater benefit has been afforded the Veteran.  As a result, the appeal as to this issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and service connection for an acquired psychiatric disorder is granted.

The appeal for service connection for a psychosis for the purpose of establishing eligibility to VA treatment is dismissed as moot.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


